                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Jadea J. Conte,

      Plaintiff,

      V.                                             Case No. 2:18-cv-903

The United States of America, ef a/..                Judge Michael H. Watson

      Defendants.                                    Magistrate Judge Vascura

                                       ORDER

      On September 4, 2018, Magistrate Judge Vascura, to whom this case was

referred, issued a Report and Recommendation ("R&R"), EOF No. 5,

recommending that the Court dismiss this action pursuant to 28 U.S.C.

§ 1915(e)(B)(ii).

      The R&R advised Jadea J. Conte ("Plaintiff") of her right to file objections to

the same and specifically advised that the failure to timely object would result In a

waiver of the right to de novo review by the Undersigned as well as a waiver of the

right to appeal the decision of the District Court. R&R 5-6, ECF No. 5. The time for

filing objections has passed, and none were filed.

      Plaintiff did file two Amended Complaints, ECF Nos. 7, 9; however, a Plaintiff

cannot circumvent dismissal under § 1915 by filing an amended complaint. See

Moniz V. Mines, 92 F. App'x 208, 212 (6th Cir. 2004) ("[A] district court may not

permit a plaintiff to amend his complaint to defeat dismissal under 28 U.S.C.

§1915(e)(2)." (citations omitted)).
      Having received no objections, the Court ADOPTS the R&R, EOF No. 5, and

DISMISSES this case. The Clerk shall remove ECF No. 5 from the Court's pending

motions list.

      IT IS SO ORDERED.


                                   MICHAEL H. WATSON, JUDGE
                                   UNITED STATES DISTRICT COURT




Case No. 2:18-cv-903                                              Page 2 of 2
